           Case 1:17-vv-00753-UNJ Document 59 Filed 12/30/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0753V
                                      (not to be published)


    AGNES JOHNS,
                                                             Chief Special Master Corcoran
                        Petitioner,
    v.                                                       Filed: November 15, 2019


    SECRETARY OF HEALTH AND                                  Special Processing Unit               (SPU);
    HUMAN SERVICES,                                          Attorney’s Fees and Costs


                        Respondent.


Jessica Anne Olins, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
Respondent.

                      DECISION ON ATTORNEY’S FEES AND COSTS1

       On June 7, 2017, Agnes Johns (“Petitioner”), filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2
(the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) casually related to the influenza vaccination she
received on September 17, 2014. (Petition at 1, ¶¶ 1, 8). On August 2, 2019, a decision
was issued by then-Chief Special Master Dorsey, awarding compensation to Petitioner
based on the parties’ stipulation. (ECF No. 49).



1 Although I have not designated this Decision for publication, it will be made available on the United States
Court of Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note
(2012) (Federal Management and Promotion of Electronic Government Services). In accordance with
Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the
identified material fits within this definition, I will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:17-vv-00753-UNJ Document 59 Filed 12/30/19 Page 2 of 2



        Petitioner has now filed a motion for attorney’s fees and costs, dated October 3,
2019, (ECF No. 52), requesting a total award of $25,118.47 (representing $23,713.00 in
fees and $1,405.47 in costs). Petitioner also incurred attorney’s fees and costs with prior
attorney Coughlin & Gerhart, LLP, in the amount of $1,756.57. In accordance with
General Order #9, Petitioner’s counsel filed a signed statement stating Petitioner incurred
no out-of-pocket expenses. (ECF No. 52-4). Respondent reacted to the motion on
October 16, 2019, indicating that he is satisfied that the statutory requirements for an
award of attorney’s fees and costs are met in this case and defers to the Court’s discretion
to determine the amount to be awarded. (ECF No.53). On October 23, 2019, Petitioner
filed a reply. (ECF No. 54). Petitioner disputes respondent’s position that he has no role
in resolving attorney’s fees and costs and further reiterates his view that his attorney’s
fees and costs in this case are reasonable.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s motion for attorney’s fees and costs. I
award the following:

   1. A lump sum in the amount of $1,756.57, representing reimbursement for
      attorney’s fees and costs in the form of a check payable to petitioner and the
      firm of Coughlin & Gerhart, LLP and

   2. A lump sum in the amount of $25,118.47 representing reimbursement for
      attorney’s fees and costs in the form of a check payable to Petitioner and
      counsel, Maglio Christopher & Toale, PA.

   3. Petitioner requests both checks be forwarded to Maglio, Christopher &
      Toale, PA, 1605 Main Street, Suite 710, Sarasota, Florida, 34236.

IT IS SO ORDERED.

                                                 s/Brian H. Corcoran
                                                 Brian H. Corcoran
                                                 Chief Special Master




                                             2
